Citation Nr: 0529386	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for a stomach disorder, post-operative appendectomy and 
laparotomy.

3.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a fracture of the right third metacarpal 
(third finger).

4.  Entitlement to an initial rating in excess of 0 percent 
for right ankle arthralgia.

5.  Entitlement to an initial rating in excess of 0 percent 
for temporomandibular joint (TMJ) syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO granted 
service connection for residuals of stomach surgery with a 
disability evaluation of 10 percent; right hand fracture with 
a disability evaluation of 0 percent; right ankle disability 
with an evaluation of 0 percent; lumbosacral strain with an 
evaluation of 0 percent; fracture of the coccyx with an 
evaluation of 0 percent; and TMJ syndrome with an evaluation 
of 0 percent.  All of these grants were effective June 10, 
1995.  

The veteran disagreed with the initial ratings, and did not 
perfect an appeal as to the one issue concerning the 
fractured coccyx.  A July 1997 supplemental statement of the 
case, premised on review by a hearing officer after the 
veteran's December 1996 testimony, granted an increased 
rating of 10 percent for chronic lumbosacral strain, and, a 
September 2002 rating decision further granted an increased 
rating of 20 percent.  The veteran's appeal remains pending, 
however, because the maximum schedular was not assigned.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2003, the Board remanded this case for evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain was productive 
of intervertebral disc sydrome with severe recurring attacks 
and little intermittent relief.  

2.  The residuals of in-service surgery cause some limitation 
of motion.

3.  The record lacks evidence of ankylosis of the middle 
finger, or compensable limitation motion even considering 
factors of functional impairment.

4.  For a period from June 10, 1995, to February 2, 2000, the 
veteran's ankle had limitation of motion due to pain, and 
thereafter did not cause symptomatic complaint.  

5. For a period from June 10, 1995, to February 5, 1997, the 
veteran's TMJ was productive of painful movement and 
limitation of motion, and thereafter the record lacks 
evidence of a continuation of symptomatology and objective 
measurements concerning limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
40 percent for chronic lumbosacral strain including 
intervertebral disc sydrome L4-S1 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 4.71a, 
Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 8520, 8620, 8720 (2005).  

2.  The criteria for the assignment of an initial rating of 
20 percent for residuals of a stomach disorder including 
scars, post-operative appendectomy and laparotomy, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

3.  The criteria for the assignment of an initial rating in 
excess of 0 percent for residuals of a fracture of the right 
third metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5226, 5229 
(2005).

4.  The criteria for the assignment of an initial rating of 
10 percent for right ankle arthralgia from June 10, 1995, to 
February 2, 2000, have been met, and the criteria for an 
assignment of a rating in excess of 0 percent from February 
3, 2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2005).

5.  The criteria for the assignment of an initial rating of 
10 percent from June 10, 1995, to February 4, 1997, for 
temporomandibular joint syndrome have been met, and the 
criteria for the assignment of a rating in excess of 0 
percent from February 5, 1997, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains letters of May 2003, August 2003 (which 
appeared to be sent to an incorrect address), and September 
2003 (sent to an updated address) informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased initial rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed a claim of service 
connection pre-VCAA and eventually received appropriate VCAA 
notification concerning an appeal of a downstream element 
(the initial rating) as noted above.   See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  The record contains numerous 
VA examinations, discussed in detail below.  The claims file 
does not contain indications that the veteran returned VA 
Form 21-4142 concerning additional health care providers 
after the most recent notification letter.  The only 
communication apparently received by the RO from the veteran 
was a September 2004 request for his military medical records 
(due to a pending workers' compensation case).  

To the extent possible with this case, VA satisfied its 
duties to the veteran.  

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Back

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5288, ankylosis of the 
dorsal spine, favorable, warranted a 20 percent evaluation, 
and unfavorable a 30 percent evaluation.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, spine, severe 
limitation of motion of the dorsal spine warranted a maximum 
10 percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight limitation 
of motion the lumbar spine warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent 
evaluation, and severe limitation of motion warranted a 40 
percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...........................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	..................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis................................................20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2005).

Stomach

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a maximum 10 percent rating 
is assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 (2002).  Under the old criteria, a maximum 10 
percent rating is assigned for a superficial scar which is 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7804 (2002).  Scars may also be rated 
based on limitation of functioning of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 20 percent rating if the area or 
areas exceed 12 square inches (77 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  A 30 
percent rating is warranted for an area or areas exceeding 72 
square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2005).  Scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion 
warrant a 10 percent rating for area or areas of 144 square 
inches (929 sq. cm.) or greater.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2005).  A 10 percent rating 
may be assigned for scars which are superficial and unstable.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2005).  A 10 percent rating is 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Scars may also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).

Diagnostic Code 7310, the schedule for rating residual 
injuries of the stomach provides that disabilities should be 
rated under Diagnostic Code 7301.  That code provides that a 
noncompensable disability rating is assigned for mild 
adhesions of peritoneum.  A 10 percent rating is assigned for 
moderate adhesions of peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned for moderately severe 
adhesions of peritoneum with partial obstruction manifested 
by delayed motility of barium meal and less frequent 
prolonged episodes of pain.  Finally, a 50 percent rating is 
assigned for severe adhesions of peritoneum with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  See 38 C.F.R. 
§ 4.114 (2005).

Finger

Prior to August 26, 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  Also, Diagnostic Code 5229 provides a maximum 10 
percent evaluation for limitation of motion of the index or 
long finger with a gap of one inch (2.5. cm.) or more between 
the fingertip and proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or, with 
extension limited more than 30 degrees.  A 0 percent rating 
is assigned with a gap of less than once inch (2.5. cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and, 
extension limited by no more than 30 degrees.  

Ankle

Diagnostic Code 5271 evaluates an ankle disability based on 
limitation of motion. A 20 percent evaluation requires marked 
limitation of motion, and is the maximum evaluation under 
that Diagnostic Code, and 10 percent evaluation is for 
moderate limited motion.  38 C.F.R. Diagnostic Code 5271.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

TMJ

Diagnostic Code 9905, temporomandibular articulation, limited 
motion of, provides the following levels of disability:

Inter-incisal range 40 % 0-10 millimeters;

30% 11-20 millimeters;

20 % 21-30 millimeters;

10% 31-40 millimeters;

A range of lateral excursion of 0-4 millimeters warrants a 10 
percent rating.

It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Because 
the veteran's disability involves restricted articulation of 
a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

II.  Analysis

Back

The veteran underwent a September 1995 VA examination, at 
which time he gave a history of low back pain during the last 
two years.  He did not recall any specific injury-rather, he 
stated that he had worked in infantry, which involved lifting 
and carrying heavy equipment and a rucksack weighing more 
than 100 to 150 pounds.  The veteran reported that he usually 
got the back pain after working bent over or lifting anything 
heavy, more than 40 pounds; the pain typically lasted for 
about one to two days, no radicular pain, no weakness in the 
lower extremities, and no urinary or bowel symptoms.  The 
veteran denied any neck and mid back pain.  

A physical examination revealed normal lumbar lordotic curve, 
and no tenderness over the spine.  Movements of the spine 
were normal and painless.  Bilateral straight leg raising was 
negative with 2+ bilateral ankle jerks.  The veteran had a 
normal gait, and was diagnosed as having lumbosacral strain.  
A 1995 x-ray of the lumbar spine rendered an impression of no 
abnormality.  

In his April 1996 notice of disagreement (NOD), the veteran 
asserted that his lumbar back impaired his ability to do just 
about everything.  As a full-time college student, his back 
pain was sometimes so excruciating that he had difficulty 
getting through the day.

At his December 1996 personal hearing, the veteran testified 
that when his back hurt the top of his legs felt numb.  At 
his job, he had had to switch positions to reduce heavy 
lifting.  The veteran stated that once his back started to 
hurt, it continued for the entire day.  The veteran stated 
that he could not be physically active, like doing sit-ups, 
push-ups, in a manner he was used to.  He clarified that he 
got a day-long painful attack about every three weeks.  

The veteran underwent a December 1997 VA examination.  The 
examiner noted the veteran's complaints of localized mild low 
back pain since 1994; the veteran had become sedentary and 
deconditioned since leaving the military.  The examiner noted 
that there was no radiation of pain to the lower extremities.  

A physical assessment revealed a normal lordotic curvature.  
Straight leg raises were negative to 80 degrees bilaterally, 
and there were no paravertebral spasms.  Range of motion was 
anterior flexion of 85 degrees, posterior extension of 25 
degrees, lateral flexion of 36 degrees bilaterally, and 
lateral rotation of 30 degrees bilaterally without guarding.  
An x-ray showed that the lumbar vertebrae were normal in 
configuration and alignment with no evidence of recent bony 
injury or other defect; the impression was negative lumbar 
spine.  The diagnosis was lumbar strain.  

The veteran submitted records from the Sutter Occupational 
Health Services that indicated he had a primary diagnosis of 
aggravation of chronic low back pain with muscle spasm, and 
that he was excused from work thru February 26, 1997.  

VA outpatient treatment reports from Sacramento indicate that 
as of May 30, 1997, the veteran was given Vicodin for low 
back pain affecting right leg.  The attending medical 
professional noted that the veteran had had a lumbo sacral 
sprain three years earlier in service, and it was becoming 
worse.  A July 1997 MRI of the lumbar spine (from the 
Martinez VAMC) produced an impression of bulging disc L4-5 
with slight encroachment on right nerve root.  

At a February 2000 VA examination, the veteran reported that 
in-service his back locked and he had spasms that would cause 
him to fall to his knees.  The veteran reported that physical 
exercise had made the pain decrease.  Since discharge, the 
veteran had gained a significant amount of weight, and his 
physical activity had decreased secondary to his sedentary 
lifestyle.  

The veteran reported that for the last two years, his 
symptoms had become daily in the form of chronic low-grade 
pain across the mid-portion of his back interjected by 
periods of sharpness with any kind of overuse or prolonged 
standing or walking.  The veteran stated that when the pain 
became sharp it radiated down both legs.  The veteran denied 
loss of bowel or bladder control and instability.  He could 
stand for about 15-20 minutes without increased pain and the 
need to sit, and vice versa for sitting.  The veteran stated 
that he could lift approximately 40 pounds without problems, 
but any more caused him pain and if he did it repetitively he 
had to less because he could not do that much.  

A physical assessment revealed a flattening, very mild, of 
the lumbosacral spine.  With palpation there was tenderness 
of the paraspinal muscles but there was no acute spasm or 
trigger points elicited.  Range of motion of the back was 
flexion 40 degrees, extension 15 degrees, rotation right 40 
degrees, rotation left 40 degrees, flexion right and left 30 
degrees.  Straight leg raising was positive for pain at 85 
degrees bilaterally.  The veteran's deep tendon reflexes were 
diminished.  His toes were downgoing and he had normal and 
intact distal sensory with the exception of a very mild 
decrease to light touch along the L5-S1 bilaterally.  The 
assessment was chronic lumbosacral sprain, and recent 
magnetic resonance imaging showed degenerative disc disease 
at L4-L5 as described.  

At a December 2004 VA examination, the examiner noted that x-
rays of the veteran's lumbar spine revealed intervertebral 
disk syndrome, which had been demonstrated by an MRI from 
1997.  There was minimal bulging of the disks, with slight 
encroachment on the nerve root, with no evidence of 
herniation at that time.  The veteran had had continuous, 
chronic, low back pain, with associated symptoms of numbness 
on the tops of the legs weekly and burning in the left foot.  
The veteran had limited his functional capacity in that he 
had pain after sitting for more than 20 minutes, and had 
spaced his classes out to accommodate his low back pain.  The 
veteran could use a treadmill for about one mile, and then 
had pain in his left leg.  

The veteran stated that he had worn a brace at work, and 
found himself having two sick days a month of sick time 
secondary to back pain.  The veteran had frequent flare-ups 
of back pain on a monthly basis.  

A physical assessment found normal spinal curvature, without 
tenderness on palpation.  Flexion was limited by pain at 45 
degrees, extension limited by pain at 10 degrees, lateral 
bending limited by pain at 30 degrees bilaterally, and 
rotation 45 degrees, with pain when rotating to the right.  
Straight leg raising was 90 degrees on the right associated 
with low back pain, and 90 degrees on the left.  Deep tendon 
reflexes were appreciated at the patella at 1+; the plantar 
reflexes were absent bilaterally.  The veteran had normal 
sensation on the legs, as tested with a monofilament.  

Further neurologic testing showed that the veteran's gait was 
coordinated and stable, Babinski was negative, and no clonus.  
The examiner noted that the veteran had full sensation to 
both lower extremities.  

The examiner's diagnosis was degenerative disk disease of the 
lumbar spine from L4-S1; DeLuca factors equalled 15%, with 
function limited primarily by pain and secondarily by 
fatigability.  The examiner opined that the veteran did have 
intervertebral disk sydrome of the lumbar spine, and it was 
etiologically related to the service-connected lumbar strain.  
The examiner further commented that it was not possible to 
make an etiological statement regarding the veteran's 
intervertebral disk sydrome of the lumbar spine without 
resort to conjecture or speculation.  A review of the record 
(including that the veteran had been working as a shift 
supervisor with repetitive lifting when the 1997 MRI showed 
minimal bulging of discs) made it difficult to isolate which 
occupational setting contributed most to the veteran's 
chronic back pain, lumbar strain, and disk sydrome.  

After a careful review of the preceding historical evidence, 
it is evident that under the old rating criteria for 
intervertebral disc sydrome, DC 5293, the veteran is entitled 
to 40 percent disability evaluation.  The Board considered 
whether it should utilize staged ratings; however, applying 
the doctrine of the benefit doubt, and by analogy the 
principle underlying  38 C.F.R. § 4.7, the increased rating 
is granted from the original effective date.

The veteran is not entitled to a rating in excess of 60 
percent, however, under the old rating criteria.  Notably, 40 
percent is the maximum rating under DC 5292 concerning 
limitation of lumbar spine motion, as well as under DC 5295, 
for severe lumbosacral strain.  In terms of the maximum 60 
percent rating under DC 5293, the record lacks evidence that 
the veteran's disc sydrome was productive of persistent 
symptoms compatible with sciatic neuropathy with demonstrable 
muscle spasm, or other neurological findings appropriate to 
site of diseased disc.  That a February 2000 VA examination 
report noted mild decrease to light touch along the L5-S1 
bilaterally does not indicate the severity of neurological 
finding appropriate to the site of the disease disc 
anticipated by the maximum schedular under DC 5292.

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  As such, 
absent improvement, the 40 percent evaluation remains in 
effect through the September 23, 2002, rating schedule change 
for intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.

In terms of the current rating criteria, and whether the 
veteran is entitled to a rating in excess of 40 percent 
thereunder, the veteran does not have unfavorable ankylosis 
of the entire thoracolumbar spine for a 50 percent rating, 
nor does the file contain evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Additionally, 38 C.F.R. § 4.71a Note (1) 
instructs to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code, when utilizing the General Rating Criteria 
as an alternative method for assessing intervertebral disc 
sydrome.  The most recent VA examination failed to point to 
any ratable radiculopathy in the lower extremities severe 
enough to warrant a rating of 40 percent or higher, because 
there is no evidence of moderately severe incomplete 
paralysis, of marked muscle atrophy (60 percent), or 
complete paralysis of the foot (80 percent).  38 C.F.R. 
§ 4.124a, DC 8520.  Also, the record lacks evidence of bowel 
or bladder problems.  


Stomach

The veteran's service medical records contain a November 1994 
narrative summary of the veteran's in-service surgery, for 
which he required 43 days hospitalization.  The veteran 
underwent an appendectomy, and then after a CT scan showed 
three small abscesses, the veteran was taken in for 
reexploration for drainage of a large pelvic abscess.  The 
veteran's midline closed DPC, and the appendectomy incision 
had been allowed to close by secondary intention.  

A September 1995 VA examination report indicated that the 
veteran had undergone a laparotomy and appendectomy.  The 
veteran complained of tightness and disfigured scarring and 
stated that he had difficulty doing any kind of work that 
required him to bend backwards or lift or carry heavy 
weights.  The veteran also felt very weak and tired easily 
after the surgery.  The veteran denied any abdominal pain, 
abdominal distension, nausea or vomiting.  The veteran had 
regular bowel movements, and he had a good appetite.  

An abdominal examination revealed a flat abdomen with normal 
bowel sounds, thick hypertrophic and hyperpigmented linear 
infraumbilical scarring that was nine inches by three 
quarters of an inch from umbilicus to suprapubis, healed with 
disfiguring and puckering as well as hypertrophy and 
thickened scarring over the lower third of abdomen.  The 
veteran also had 2.5 inch-scarring over right lower quadrant 
secondary to appendectomy, which was healed with 
hyperpigmentation, no tenderness over scarring, no incisional 
hernia, no abdominal tenderness, no mass palpable, and no 
hepatosplenomegaly.  The diagnosis was status post 
appendectomy for appendicular abscess which was 
postoperatively complicated by peritoneal abscess and 
intestinal adhesions, and residual thick hyperpigmented 
abdominal scarring.  

The December 1995 rating decision on appeal assigned a 10 
percent disability evaluation for residuals of an 
appendectomy performed in September 1994, and drainage of 
intra-abdominal abscesses in October 1994.  

In his April 1996 NOD, the veteran asserted that the 
residuals of the stomach surgery were so painful as to be 
debilitating.  He stated that he had always been very active, 
but the condition placed great limitations on his activities.  

At his personal hearing, the veteran testified that when he 
would bend at a certain angle, the scar pulled like a piece 
of rope from the top of his stomach to the bottom.  The 
veteran stated that he felt more interior than exterior pain.  

At his February 1997 VA examination, the examiner noted that 
the postoperative course of the in-service appendectomy was 
complication by peritonitis due to rupture of the appendix.  
The veteran complained of some tenderness at the location of 
the laparotomy scar, which was made worse by sudden lateral 
twisting motions.  He did not have pain at rest, but 
described an occasional sharp lancinating pain at the scar.  

An abdominal examination found a 21 centimeter midline scar 
extending from the epigastrium to the suprapubic region.  It 
was hyperpigmented and depressed.  There was also a 8 
centimeter right lower quadrant scar, which was 
hyperpigmented and depressed.  On palpation of the midline 
scar, there was minimal tenderness and the was adherent to 
the deeper tissues.  Bowel sounds were normal and active, and 
there was no rebound or guarding.  

At a February 2000 VA examination, the veteran complained of 
chronic lower abdominal spasms, which were not continuous but 
would come and go.  The veteran denied any recurrence of 
abdominal cramping or pain that had initially caused him to 
go to the emergency room in service.  The veteran had no pain 
during sleeping hours, and had no difficulty with bowel 
movements.  He described the scar as ugly, and that he 
currently had a stretch mark around it.  

An examination of the abdomen revealed three scars.  The 
first was a midline scar running from the epigastrium to the 
suprapubic area that measured 18 cm. in length and measured 2 
to 2.5 cm. in width along its course.  It was depressed and 
slightly pigmented, and though not adhered to subcutaneous 
tissue, there was a loss of subcutaneous tissue.  It was not 
painful to palpation.  Examination of the scar number two, 
the right lower quadrant appendectomy scar, revealed it 
measure 5 cm. in length and approximately 1 cm. in width.  It 
was deep, and adhered to lower subcutaneous tissue, with a 
loss of surrounding subcutaneous tissue.  There was pain with 
deep palpation and exploration of the incision.  Scar number 
three was a chevron-shaped, hyperpigmented scar that measured 
13 cm.  It was not tender to touch.  

At a December 2004 VA examination, the examiner noted that 
the veteran was status post appendectomy, with complications, 
and a laparotomy in 1994.  The veteran's current symptoms 
included numbness at the scar site and a feeling of tugging 
with movement, although he denied pain at the scar site.  He 
reported a rope like tugging with lateral twisting, lateral 
bending, or movements where the scars were adherent.  The 
veteran's digestion was okay, and he denied any nausea, 
vomiting, history of bowel obstruction, bleeding, or any 
other GI complaints.  

A physical examination found that the 2 cm. x 18 cm. midline 
scar was depressed and adherent, nontender to palpation, and 
with a margin of numbness around the scar extending 1.5cm.  
The scar itself was numb when tested with monofilament, and 
was moderately disfiguring.  On the right side of the 
abdomen, a 14 cm. by 4 mm. scar was vertically oriented.  It 
was nontender, nondepressed, nonadherent, and nondisfiguring.  
It was slightly hyperpigmented pink.  The examiner noted that 
the scars were well-healed and well-nourished.  

The appendectomy scar in the right lower quadrant was 5 cm., 
horizontally oriented.  It was depressed at least 1 cm., and 
was adherent to underlying tissue, as in the midline scar.  
The scar was nontender to palpation, and there was some 
numbness surrounding it.  

It is noted that the RO initially assessed the veteran's 
residuals from surgery under DC 7310.  Later, however, the RO 
designated the appropriate rating criteria as 7803-7310, to 
include an assessment of scars.  

It is apparent that the veteran underwent two major surgeries 
in service, with resultant scars.  Thus, as per Esteban v. 
Brown, 6 Vet. App. at  261, the veteran is entitled to 
separate ratings for the results of each surgery.  As such, 
it is apparent that the scar from the appendectomy has been 
painful on examination, and as such, reflects the maximum 10 
percent rating under DC 7804.  Likewise, the veteran's post-
operative results from the exploratory abdominal surgery 
reflect a separate 10 percent rating also under DC 7804.  

According, however, to 38 C.F.R. § 4.25, Table I, Combined 
Ratings Table, a 10 percent rating combined with a 10 percent 
rating is 19 percent.  Thus, the Board considers it to the 
veteran's benefit that, instead of being assigned separate 
ratings under DC 7804, a 20 percent rating under DC 7801, 
(Scars, other than head face, or neck, that are deep or that 
cause limited motion), is appropriately assigned for all of 
the scars from the surgeries.  Particularly, the veteran has 
asserted that he is limited in moving in certain activities 
due to the scars.  

The veteran is not entitled to the next highest rating under 
this criteria because the record lacks evidence that the 
veteran has scars of an area exceeding 72 square inches, or 
465 square centimeters.  Also, DC 7301 is not appropriately 
utilized because it does not appear that the veteran suffers 
from peritoneum adhesions.

Finger

At a September 1995 VA examination, the examiner noted that 
the veteran had fractured his right fifth metacarpal in 1993, 
which had been treated with a splint.  Since then, the 
veteran reported that he had had mild restriction of flexion 
and abduction of the little finger at the metacarpophalangeal 
joint.  He stated that he noticed pain and stiffness usually 
during cold weather, and he also had a reduced grip. 

A physical assessment revealed no swelling of the joints.  
The veteran had mild restriction of adduction at five degrees 
and restriction of flexion by ten degrees compared to the 
left hand.  Abduction and extension were normal.  The veteran 
had normal sensation over the right hand, however, grip 
strength was reduced in right compared to left hand-100 
pounds in the right, and 120 pounds in the left.  There was 
no restriction of fine hand movements, and was able to touch 
the median transverse fold without difficulty.  An x-ray 
showed interval deformity of fifth metacarpal from old 
trauma, and the remainder of the study was unremarkable.  

In his NOD, the veteran asserted that he had lost his ability 
to grip anything with his right hand for a very long time.  
The veteran felt that he was developing arthritis.

At a February 1997 VA examination, the veteran complained of 
mild soreness of the right hand, made worse by flexion.  
Objective findings included minimal tenderness to palpation 
but no bony deformity, and there was full range of motion of 
the metacarpophalangeal joints and the remaining intrinsic 
joints of the hands.  Hand grip strength was 5/5.  The 
veteran was diagnosed with right third metacarpal status post 
fracture.  An x-ray showed a normal right hand.  The 
interpreting physician noted that if the veteran had had a 
right metacarpal fracture, it was totally healed and there 
was no residual deformity or malalignment.  

At a February 2000 VA examination, the veteran described the 
in-service fracture.  The examiner noted the veteran's report 
that since that time had had no recurrence of pain or 
tenderness since that time and also denied loss of mobility, 
clicking, or locking, but did have a general loss of strength 
in the hand.  Objective findings included findings that there 
was no bony tenderness over the third metacarpal, and no loss 
of range of motion.  The veteran could flex to the proximal 
palmar crease with all fingers, and he could extend to 0 
degrees.  On the right hand, the veteran's grasp was 5/5.  
The assessment was status post fracture, third metacarpal, 
right hand, no residuals.  

A December 2004 VA examination report noted that the veteran 
was able to form a fist without pain, but stated that at 
times his right hand is symptomatic during cold weather.  He 
also had soreness of the right hand if the grip was sustained 
for a long period of time.  Other than that, the veteran 
denied any loss of function of that finger.  An x-ray showed 
remodeling of the fifth metacarpal that suggested a prior 
injury in the region, with a slight angulation of its distal 
aspect; the impression was probable injury to the fifth 
metacarpal with no obvious acute process.  The VA examiner's 
diagnosis was history of right metacarpal fracture, with no 
functional loss, arthralgia, DeLuca factors equal 2%, with 
joint function limited by pain.  

After careful consideration of the veteran's overall 
disability picture, in relation to the relevant rating 
criteria, a disability evaluation in excess of 0 percent for 
residuals of a fracture of the right third metacarpal is not 
appropriate at this time.  Particularly, the old DC 5226 
required a manifestation of either unfavorable or favorable 
ankylosis in order to justify a 10 percent rating for a 
service-connected middle finger disability.  The record does 
not contain any evidence of a diagnosis of ankylosis, and 
even considering factors of functional limitation, various 
none of the VA examiner's recognized that the residuals of an 
in-service fracture were akin to ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

Under the new rating criteria, and also considering factors 
of functional limitation as voiced in the most recent VA 
examination, the currently assigned 0 percent rating 
encompasses any such problem.  DC 5229 anticipates that the 0 
percent rating encompasses limitation of motion-and given 
the VA examiner's diagnosis that without DeLuca factors the 
veteran had no functional loss, and with DeLuca factors the 
veteran had 2%, the 0 percent addresses any additional 
limitation of motion due to pain.  

Ankle

At a September 1995 VA examination, the examiner noted a 
history of a right ankle sprain in January 1994, and ever 
since the veteran had experienced frequent cramping and 
popping with the "left ankle" with frequent instability, 
and no swelling or restriction of motility.  Objective 
findings concerning the right ankle included no swelling, 
deformity, or tenderness, dorsiflexion 25 degrees, plantar 
flexion 40 degrees, eversion 5 degrees, inversion 10 degrees.  
Movements were mildly painful, and gait was normal.  The 
diagnosis was right ankle sprain.

In his NOD, the veteran asserted that his right ankle 
constantly popped and was very weak.  

At a February 1997 VA examination, the examiner noted that 
previous examination had revealed some diminished range of 
motion.  The veteran complained of mild right ankle pain with 
prolonged standing and running, and there was no history of 
inflammatory arthritis or surgery.  A lower extremity 
evaluation revealed the right ankle to have slight tenderness 
on palpation.  Inversion was 20 degrees, eversion 10 degrees, 
dorsiflexion 5 degrees, plantar flexion 45 degrees with no 
crepitus or deformity or ligamentous laxity.  An x-ray 
rendered an impression of negative right ankle, with no 
degenerative joint disease.  The veteran was diagnosed as 
having ankle arthralgia.

At a February 3, 2000, VA examination the examiner noted that 
the veteran currently had no complaint of instability, no 
loss of motion, and no pain of any significance.  The veteran 
reported that his activity was not impaired by his right 
ankle.  Examination of ankles revealed no bony tenderness on 
palpation, nor any muscle atrophy.  Range of motion was 
dorsiflexion 10 degrees, plantar flexion 40 degrees, 
inversion 10 degrees, eversion 10 degrees, and forefoot 
abduction on the right was less than 10 degrees and less than 
the left.  The examiner found no ligament instability or 
laxity.  The examiner did not give a diagnosis concerning the 
right ankle.  

At a December 2004 VA examination, the veteran reported that 
his right ankle was currently asymptomatic, and he denied 
pain.  The veteran denied that the ankle gave out, swelling, 
laxity, and he did not use a brace.  Physical assessment 
revealed no pain on palpation, and no sign of ecchymosis, 
swelling, redness, or crepitus.  Drawer sign was negative, 
and the veteran had full range of motion without pain.   

Based on the preceding, the veteran is entitled to a 10 
percent rating from the effective date of the grant of 
service connection to February 2, 2000, and from February 3, 
2000, the veteran is not entitled to a rating in excess of 0 
percent.  Particularly, prior to the February 3, 2000, VA 
examination, VA examiner's noted some painful motion, and 
considering factors of functional limitation, the veteran had 
moderate limitation of motion under DC 5271.  

At the February 3, 2000, VA examination, the veteran had no 
complaints of instability, loss of motion or pain, and 
expressed that his ankle had not impaired his physical 
activity.  Likewise, at the December 2004 VA examination, the 
veteran's ankle was asymptomatic.  

Thus for the stage from June 10, 1995, to February 2, 2000, 
in light of 38 C.F.R. § 4.7, the veteran is entitled to a 10 
percent rating, and thereafter, is not entitled to a rating 
in excess of 0 percent.  

TMJ

At a September 1995 VA examination, the examiner noted the 
veteran's history of TMJ sydrome for the last two years with 
frequent popping and pain, spasm, tightness in the jaw, 
locking and difficulty opening the mouth. The veteran had 
been given a mouth guard, which he had stopped wearing.  The 
device had helped the veteran in the past.  He had no history 
of grinding teeth and he denied any difficulty chewing.  
Physical assessment revealed mild to moderate tenderness over 
right temporomandibular joint.  He had frequent popping and 
grinding, and difficulty opening his mouth.  Mouth opening 
was three inches.  The veteran was diagnosed as having TMJ 
sydrome.

At a February 4, 1997, VA examination, the veteran complained 
of soreness at the temporomandibular joint bilaterally.  
Symptoms had improved somewhat, but he still had pain when he 
opened his mouth maximally.  Assessment of the oral aperture 
found 4 cm. with maximal mouth opening, no detected crepitus 
at joints, and no tenderness.  

A February 2000 VA examination report otherwise deferred 
assessment of the veteran's TMJ syndrome to dental, and the 
file contains a note from the Martinez VAMC that the veteran 
failed to report to a subsequent dental and oral appointment.

At a November 2004 VA examination the veteran had no current 
complaints except with the history of what happened in 1993.  
The veteran mentioned that sometimes he woke up with a 
headache (once per week), and when he took 2-3 Excedrin it 
went away.  The examiner noted minimum symptoms of 
temporomandibular joint dysfunction.  The examiner record 
maximum inter incisal opening was 42 mm. with lateral 
movements of 15 mm.  The examiner noted minimal wear facets 
only on second molars, and there were no joint sounds with 
stethoscope.  The veteran had no complaints of discomfort 
with masticatory muscles.  

Based on the preceding, it is apparent that the veteran is 
entitled to a 10 percent rating from the date of the grant of 
service connection for TMJ syndrome until February 5, 1997.  
Notably, after the February 4, 1997, VA examination, the 
record lacks any further evidence justifying a 10 percent 
rating, in part because the veteran did not attend a 
scheduled VA C&P dental examination scheduled in February 
2000 (which would have generated additional evidence).  
Additionally, the most recent VA examination noted that the 
veteran had minimum symptoms of TMJ sydrome, and the 
measurement of incisal opening did not indicate limitation of 
motion as per DC 9905.  

Also, for the period of June 10, 1995, to February 5, 1997, 
the veteran is not entitled to a rating in excess of 10 
percent because the recorded measurements did not indicate 
further limitation of motion as per DC 9905, even considering 
any functional impairment due to pain.  

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating of 40 percent for chronic 
lumbosacral strain to include intervertebral disc sydrome is 
granted.  

Entitlement to an initial rating of 20 percent for a stomach 
disorder, post-operative appendectomy and laparotomy is 
granted. 

Entitlement to an initial rating in excess of 0 percent for 
residuals of a fracture of the right third metacarpal (third 
finger) is denied.  

Entitlement to an initial rating of 10 percent for right 
ankle arthralgia from June 10, 1995, to February 2, 2000 is 
granted.  Entitlement to a rating in excess of 0 percent for 
right ankle arthralgia from February 3, 2000, is denied.  

Entitlement to an initial rating of 10 percent from June 10, 
1995, to February 4, 1997, for temporomandibular joint 
syndrome is granted.  Entitlement to a rating in excess of 0 
percent for temporomandibular joint syndrome from February 5, 
1997, is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


